Election/Restrictions
Applicant’s election without traverse of Group I, species A-2 drawn to claims 12-14 in the reply filed on 07/27/2021 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa (U.S. Pub. No. 2019/0194823).
Regarding claim 12, Fujikawa teaches a main body comprising a first cross-sectional plane of the main body and a second cross-sectional plane of the main body facing the first cross-sectional plane; 
Claim 13, Fujikawa teaches a locking angle of a wafer prepared from the SiC ingot with an off angle to a (0001) plane of the SiC ingot set as 0 to 10 degree is -1.5 degree to +1.5 degree relative to a reference angle (paragraph 89).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa as applied to claim 12 above, and further in view of Sasaki et al. (U.S. Pub. 2012/0294790).

Fujikawa teaches a main body comprising a first cross-sectional plane of the main body and a second cross-sectional plane of the main body facing the first cross-sectional plane; and a protrusion disposed on the second cross-sectional plane and comprising a convex surface (Figure 12).  Fujikawa 2 or less.
Sasaki et al. teaches pits corresponding to the dislocations were formed in the surface of substrate (paragraph 135).  Sasaki et al. teaches the number of pits was counted with a Nomarski differential interference microscope and divided by the area of measurement range to calculate the number of pits per unit area (paragraph 135).  Sasaki et al. teaches pit density of 1 to 5/cm2 (paragraph 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guinever S. Gregorio whose telephone number is (571) 270-5827. The examiner can normally be reached M-W Noon-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUINEVER S GREGORIO/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        03/12/2022